Citation Nr: 0114468	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
residuals of a cold injury of the right hand.  

2.  The propriety of the initial 10 percent evaluation for 
residuals of a cold injury of the left hand.  

3.  The propriety of the initial 20 percent evaluation for 
residuals of a cold injury of the right foot, with 
onychomycosis of the toenails.  

4.  The propriety of the initial 20 percent evaluation for 
residuals of a cold injury of the left foot, with 
onychomycosis of the toenails.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953, and from August 1954 to March 1958.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO decision which 
granted service connection for cold injuries to the both 
hands (assigning each hand a 10 percent evaluation), and 
granted service connection for cold injuries of both feet 
(assigning each foot a 20 percent evaluation).  The veteran 
appeals for higher evaluations.  

Although the RO characterized the issues as ones for 
increased ratings, inasmuch as the pending appeal arises from 
original awards of service connection, the Board has framed 
those issues as shown on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not claims for increased ratings).  


REMAND

The veteran claims that higher evaluations are warranted for 
his service connected cold injury residuals of both feet and 
hands.  After a preliminary review of the claims file, the 
Board determines that additional development is warranted.  

Service medical records reflect the veteran sustained cold 
injuries during active duty in Korea.  A January 1977 VA 
examination report noted a history of frostbite on both feet.  
On VA examination in September 1999, the veteran related that 
he experienced daily pain and was sometimes unable to walk 
due to his condition.  His symptoms at the time of the acute 
injury included extreme cold, loss of toenails on his feet 
and some loss of skin in the web space of his right hand.  
His current symptoms included some tissue loss in the hand 
and loss of toenails.  The veteran reported cold 
sensitization, fungal infection of the toenails, some joint 
stiffness in the feet, burning sensation on the soles of his 
feet, and pain.  No paresthesias, numbness or hyperhidrosis 
were noted.  Full range of motion of the fingers, toes, 
ankles and wrists was shown.  No orthopedic problems were 
observed.  The veteran demonstrated good peripheral pulses in 
the hands and feet with normal coloration and blanching of 
the skin.  The diagnoses were cold injuries of the hands and 
feet with residual cold sensitivity and onychomycosis of the 
toenails.  X-rays studies revealed mild degenerative changes 
on both hands and scattered questionable tiny erosions of the 
left hand.  Radiographic evidence of spurring on both feet 
was also shown.  

VA medical records dated February 1999 to June 2000 generally 
reflect treatment for various conditions including diabetes 
mellitus, hypertension and prostate problems.  Several 
records note the veteran's history of a cold injury during 
service.  However, a June 2000 record reflects that the 
veteran reported worsening symptoms of his cold injury 
residuals including, painful soles, nail bed damage, and 
deformed nails.

As the veteran contends that his condition has worsened since 
the 1999 examination accomplished in connection with this 
appeal, the RO should arrange for the veteran to undergo an 
appropriate VA examination to determine the current severity 
of his cold injury residuals of the both hands and feet.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, since a 
higher evaluation may be assignable if the veteran has 
degenerative changes in his hands and/or feet that are 
attributable to the service-connected disability(ies), the 
examiner should offer an opinion as to whether such a 
relationship exists.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, to illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled 
examination(s), the RO should obtain and associate with the 
record any notice(s) of the examination(s) sent to the 
appellant.  

Prior to arranging for the veteran to undergo medical 
examination, the RO should obtain and associate with the 
claims file all outstanding records of pertinent medical 
treatment, to specifically include any records from VA 
medical facilities.  In this case, the record reflects that 
the veteran has received medical treatment at a VA medical 
facility in Charlotte, North Carolina.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of the claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board also notes that, on November 9, 2000, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, redefines 
the obligations of VA with respect to the duties to notify 
and assist a claimant.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See also VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board notes that the development noted above is 
consistent with the dictates of the Act.  However, while the 
matter is in remand status, the RO should undertake another 
development and/or notification action deemed warranted by 
the Act.  

Finally, in adjudicating each claim for a higher evaluation, 
the RO must consider whether "staged rating," (i.e., 
assignment of different ratings for different periods of time 
based on the facts found) pursuant to the Fenderson decision, 
cited to above, is appropriate.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include the VA medical 
facility in Charlotte, North Carolina, as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After all records received pursuant to 
the above requested development are added 
to claims file, the veteran should undergo 
a VA vascular examination to determine the 
current nature, extent, and manifestations 
of his service-connected cold injury 
residuals of the both feet and hands.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
and be reviewed by the physician 
designated to examiner the veteran.  All 
indicated special tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  As regards 
the latter, the physician should offer 
separate findings with respect to each 
foot and each hand, in terms consistent 
with the rating criteria found in 
Diagnostic Code 7122.  That is, the 
examiner should specifically state whether 
there is pain, numbness, cold sensitivity, 
arthralgia, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  In addition, based on 
recent X-ray findings the examiner should 
specifically state whether, with respect 
to each hand and foot,  it is at least as 
likely as not that any X-ray abnormalities 
are related to his service-connected cold 
injury residuals.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  In any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of all requested 
development, and any other indicated 
development/notification action, the RO 
should adjudicate the claims for higher 
ratings for cold injury residuals of the 
right and left hands and feet in light of 
all pertinent evidence and legal 
authority, to specifically include the 
Fenderson decision and other authority 
cited to herein.  The RO must provide 
full reasons and bases for its 
determinations.  

6.  If any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


